SCHOONOVER, Judge.
The appellant, Daii Birmingham, appeals from that part of an order placing him on probation which imposed $200 court costs against him pursuant to section 27.3455, Florida Statutes (1985).
Appellant pled nolo contendere to an information charging him with the unauthorized use or possession of a driver’s license in violation of section 322.212, Florida Statutes (1983). He was adjudicated guilty of the offense and placed on probation. The order placing appellant on probation imposed costs in the amount of $200 against him pursuant to section 27.3455. Appellant’s crime was committed during the month of February, 1985. Section 27.3455 became effective on July 1,1985. The trial court’s imposition of these costs, therefore, violated constitutional ex post facto restrictions. See U.S. Const, art. I, § 9, cl. 3 and § 10, cl. 1; Fla. Const, art. I, § 10; Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986); see also, Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986).
We, accordingly, strike that portion of the order imposing $200 court costs against appellant pursuant to section 27.3455 and certify the same question to the supreme court that we certified in Bovman. We affirm the trial court in all other respects.
SCHEB, A.C.J., and FRANK, J., concur.